DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an argument/amendment submitted on 12/27/2021. The applicant amends claims 1 – 5, 7 – 10, 12 – 16, and 18 – 20. The objection to the preamble is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7 – 10, 12 -16,  and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of “trigger”, however, it isn’t clear what the situation is that initiates the operations. The feature is so broad that it may encompass any situation. The art of record identifies in paragraph 0037 “At step 303, the base station determines whether the motorcycle 110 is within the risk radius of the automobile 120. The base 200 may have an interaction risk module 230 configured to perform such functions. Consequently, in some embodiments, an interaction, potential interaction, or risk of collision among vehicles, may be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5,7, 9, 11 — 13, 15, and 17 — 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Massey US 2016/0232790.
As per claim 1, A method for dynamically providing sensor data to a user associated with an autonomous vehicle based on a trigger, the method comprising: 
receiving the sensor data from one or more sensors disposed on [[an]]the autonomous vehicle, wherein the sensor data comprises measurements associated with an environment around the autonomous vehicle; (Massey paragraphs 0005 discloses, “Other embodiments relate to autonomous vehicles. An embodiment of a method of operating an autonomous vehicle includes receiving, at an interaction detector, a plurality of monitoring vectors from at least an autonomous vehicle and a second vehicle;” and paragraph 0021 discloses, “In some embodiments, a monitoring vector may include, but is not required to include information from a vehicle's other on-board sensors, such as sensors that detect other objects near the vehicle, or in the vehicle's blind spot.”)

providing automatically, in response to determining that the trigger is detected, at least a portion of the sensor data to [[a]]the user associated with the autonomous vehicle. (Massey paragraph 0018 discloses, “Various embodiments provide enhanced warnings of potential future adverse event (e.g., automobile crashes) by tracking the location and motion of multiple vehicles, and providing alerts or warnings to the drivers of such vehicles if the risk of an adverse event is identified.”)
As per claim 3, The method of claim 1, further comprising: receiving commands through remote assistance, the commands effective to allow limited control of the autonomous vehicle. (Massey paragraph 0005 discloses, “For example, the act of remotely controlling the autonomous vehicle may include sending instructions to a control system in the autonomous vehicle, to take an action selected from the group consisting of slowing the autonomous vehicle, stopping the autonomous vehicle, and performing an evasive maneuver to avoid a collision with the second vehicle.”)
As per claim 5, The method of claim 1, further comprising: 
determining, in response to determining that the trigger is detected and based upon sensor data that is associated with detecting the trigger, a relevant sensor of the one or more sensors; (Massey paragraph 0018 discloses, “In various embodiments, systems and methods are able to 
displaying, in response to determining the trigger is detected, sensor data obtained from the relevant sensor. (Massey paragraph 0038 discloses, “In some embodiments, a message may cause a display screen within a vehicle to display information about the other vehicle, such as a map showing the relative location of the other vehicle, or an arrow pointing in the direction of the other vehicle.”)
As per claim 7, The method of claim 1, further comprising: 
receiving communicated data from a remote computing system, wherein determining whether the trigger is detected is further based on the communicated data. (Massey paragraph 0047 discloses, “In another embodiment, the step 302 of monitoring vectors to assess the relative proximity of the motorcycle 110 and automobile 120 may include altering the size of the risk radius 401 and the position of the automobile 120 within the risk radius 401 based on speed and direction of the vehicles (110, 120), and/or GPS accuracy, at step 312.”)
As per claim 9, A non-transitory computer readable medium for dynamically providing sensor data to a user associated with an autonomous vehicle based on a trigger, the non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor to: (Massey paragraph 0138 discloses, “the disclosed apparatus and methods may be implemented as a computer program product for use with a computer system. Such implementation may include a series of computer instructions fixed either on a tangible medium, such as a non-transient computer readable medium (e.g., a diskette, CD-ROM, ROM, 
receive sensor data from one or more sensors disposed on [[an]]the autonomous vehicle, wherein the sensor data comprises measurements associated with an environment around the autonomous vehicle; (Massey paragraphs 0005 discloses, “Other embodiments relate to autonomous vehicles. An embodiment of a method of operating an autonomous vehicle includes receiving, at an interaction detector, a plurality of monitoring vectors from at least an autonomous vehicle and a second vehicle;” and paragraph 0021 discloses, “In some embodiments, a monitoring vector may include, but is not required to include information from a vehicle's other on-board sensors, such as sensors that detect other objects near the vehicle, or in the vehicle's blind spot.”)
determine, based on the sensor data, whether a trigger is detected in the environment around the autonomous vehicle; (Massey paragraph 0018 discloses, “In various embodiments, systems and methods are able to identify a risk of collision sooner than a vehicle's on-board sensors, and indeed may identify a risk of collision between vehicles even when vehicle on-board sensors are unable to detect such a risk, for example because the vehicles are beyond a sensor's range, or line of sight.” And paragraph 0037 “At step 303, the base station determines whether the motorcycle 110 is within the risk radius of the automobile 120. The base 200 may have an interaction risk module 230 configured to perform such functions. Consequently, in some embodiments, an interaction, potential interaction, or risk of collision among vehicles, may be detected remotely (e.g., not on-board) from the vehicles themselves.”) and 
provide automatically, in response to determining that the trigger is detected, at least a portion of the sensor data to a user associated with the autonomous vehicle. (Massey paragraph 0018 discloses, “Various embodiments provide enhanced warnings of potential future adverse event (e.g., automobile crashes) by tracking the location and motion of multiple vehicles, and providing alerts or warnings to the drivers of such vehicles if the risk of an adverse event is identified.”’)
As per claim 11, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: receive commands through remote assistance, the commands effective to allow limited control of the autonomous vehicle. (Massey paragraph 0005 discloses, “For example, the act of remotely controlling the 
As per claim 12, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: 
determine, in response to determining that the trigger is detected and based upon sensor data that is associated with detecting the trigger, a relevant sensor of the one or more sensors; (Massey paragraph 0018 discloses, “In various embodiments, systems and methods are able to identify a risk of collision sooner than a vehicle's on-board sensors, and indeed may identify a risk of collision between vehicles even when vehicle on-board sensors are unable to detect such a risk, for example because the vehicles are beyond a sensor's range, or line of sight.”) and 
display, in response to determining that the trigger is detected, sensor data obtained from the relevant sensor. (Massey paragraph 0038 discloses, “In some embodiments, a message may cause a display screen within a vehicle to display information about the other vehicle, such as a map showing the relative location of the other vehicle, or an arrow pointing in the direction of the other vehicle.”)
As per claim 13, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: 
receive communicated data from a remote computing system, wherein determining whether the trigger is detected is further based on the communicated data. (Massey paragraph 0047 discloses, “In another embodiment, the step 302 of monitoring vectors to assess the relative proximity of the motorcycle 110 and automobile 120 may include altering the size of the risk 
As per claim 15, A system for dynamically providing sensor data to a user associated with an autonomous vehicle based on a trigger, the system comprising: 
at least one processor; (Massey paragraph 0123 discloses, “FIG. 8 schematically illustrates a flow chart for an embodiment of target vehicle processing of a proximity awareness system (target point spreading). In some embodiments, the process of FIG. 8 may be performed by target point spreading processor 636, which may be part of data processor 635, and may include, for example, a computer processor (e.g., a Microprocessor) programmed to execute the process.”)
at least one memory storing computer-readable instructions that, when executed by the at least one processor, causes the at least one processor to: (Massey paragraph 0138 discloses, “the disclosed apparatus and methods may be implemented as a computer program product for use with a computer system. Such implementation may include a series of computer instructions fixed either on a tangible medium, such as a non-transient computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk). The series of computer instructions can embody all or part of the functionality previously described herein with respect to the system.”)
receive sensor data from one or more sensors disposed on [[an]]the autonomous vehicle, wherein the sensor data comprises measurements associated with an environment around the autonomous vehicle; (Massey paragraphs 0005 discloses, “Other embodiments relate to autonomous vehicles. An embodiment of a method of operating an autonomous vehicle includes receiving, at an interaction detector, a plurality of monitoring vectors from at least an autonomous vehicle and a second vehicle;” and paragraph 0021 discloses, “In some embodiments, a monitoring vector may include, but is not required to include information from a vehicle's other on-board sensors, such as sensors that detect other objects near the vehicle, or in the vehicle's blind spot.”)

provide automatically, in response to determining that the trigger is detected, at least a portion of the sensor data to [[a]]the user associated with the autonomous vehicle. (Massey paragraph 0018 discloses, “Various embodiments provide enhanced warnings of potential future adverse event (e.g., automobile crashes) by tracking the location and motion of multiple vehicles, and providing alerts or warnings to the drivers of such vehicles if the risk of an adverse event is identified.”)
As per claim 17, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: receive commands through remote assistance, the commands effective to allow limited control of the autonomous vehicle. (Massey paragraph 0005 discloses, “For example, the act of remotely controlling the autonomous vehicle may include sending instructions to a control system in the autonomous vehicle, to take an action selected from the group consisting of slowing the autonomous vehicle, stopping the autonomous vehicle, and performing an evasive maneuver to avoid a collision with the second vehicle.”)
As per claim 18, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
determine, in response to determining that the trigger is detected and based upon sensor data that is associated with detecting the trigger, a relevant sensor of the one or more sensors; 
display, in response to determining that the trigger is detected, sensor data obtained from the relevant sensor. (Massey paragraph 0038 discloses, “In some embodiments, a message may cause a display screen within a vehicle to display information about the other vehicle, such as a map showing the relative location of the other vehicle, or an arrow pointing in the direction of the other vehicle.”)

As per claim 19, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
receive communicated data from a remote computing system, wherein determining whether the trigger is detected is further based on the communicated data. (Massey paragraph 0047 discloses, “In another embodiment, the step 302 of monitoring vectors to assess the relative proximity of the motorcycle 110 and automobile 120 may include altering the size of the risk radius 401 and the position of the automobile 120 within the risk radius 401

based on speed and direction of the vehicles (110, 120), and/or GPS accuracy, at step 312.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 4, 6, 8, 10, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Massey US 2016/0232790 in view of Perl US 2018/03008 16.
As per claim 2, The method of claim 1, further comprising: 
sending, in response to determining that the trigger is detected, a request for remote assistance, the request further including at least the portion of the sensor data; (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”) and 
receiving an evaluation indicating whether the trigger is dangerous. (Massey paragraph 0006 discloses, “a message generator configured to generate a message to at least the first in response to a determination, by interaction risk module, of an interaction, and to send the message to the first vehicle via a vehicle the communications interface.”)
Massey discloses a proximity awareness system for motor vehicles. Massey does not disclose a request for remote assistance. Perl teaches of a telematics system that automatically requests for assistance when a dangerous event has occurred. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Perl et.al. into the invention of Massey. Such incorporation is motivated by the need to ensure safety of passengers in the event a dangerous situation occurs.
As per claim 4, The method of claim 1, further comprising: 
receiving an alert communicating that an event is the trigger; (Massey paragraph 0038 discloses, “If so, the base station sends a message to the automobile 120 to inform the driver of automobile 120 that the driver should be aware that there is a motorcycle (i.e., 110) sufficiently close to the automobile 120 that the driver should exercise heightened vigilance for a possible collision with the motorcycle 110. The system 200 may have a message generation module (or 
notifying, upon detecting the potentially dangerous event trigger, emergency services or authorities; (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”) and 
sending, to the emergency services or authorities, the sensor data. (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”)
As per claim 6, The method of claim 1, further comprising: 
sending, to a remote computing system, the sensor data, wherein the sensor data is used to train a machine learning algorithm that determines whether events are potentially dangerous. (Perl paragraph 0014 teaches, “In one alternative embodiment, the machine-learning based circuit comprises additional triggers triggering accident notification and/or other added services based on the captured telematics data of the mobile telematics devices associated with the motor vehicles.’’)
As per claim 8, The method of claim 1, further comprising: receiving, prior to determining that the trigger is detected, a communication from a passenger of the autonomous vehicle, the communication indicating that the trigger occurred. (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”)
As per claim 10, The non-transitory computer readable medium of claim 9, 

send, in response to determining that the potentially dangerous event trigger is detected, a request for remote assistance, the request further including at least the portion of the sensor data; (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”) and 
receive an evaluation indicating whether the potentially dangerous event trigger is dangerous. (Massey paragraph 0006 discloses, “a message generator configured to generate a message to at least the first in response to a determination, by interaction risk module, of an interaction, and to send the message to the first vehicle via a vehicle the communications interface.”)
As per claim 14, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: 
receive, prior to determining that the trigger is detected, a communication from a passenger of the autonomous vehicle, the communication indicating that the trigger occurred. (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”)
As per claim 16, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
send, in response to determining that the trigger is detected, a request for remote assistance, the request further including at least the portion of the sensor data; (Perl paragraph 
receive an evaluation indicating whether the trigger is dangerous. (Massey paragraph 0006 discloses, “a message generator configured to generate a message to at least the first in response to a determination, by interaction risk module, of an interaction, and to send the message to the first vehicle via a vehicle the communications interface.”)
As per claim 20, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
receive, prior to determining that the trigger is detected, a communication from a passenger of the autonomous vehicle, the communication indicating that the trigger occurred. (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”)

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. The applicant amends the claims to withdraw the feature of potentially dangerous event and replaced with the feature of trigger. The art of record discloses in paragraph 0037 the various potential situations that are sensed and identified by the autonomous vehicle. Thus, the art of record discloses the claimed feature. Furthermore, the claimed invention is disclosed in the art of record in paragraph 0037 of the trigger situation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666